FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10589

               Plaintiff - Appellee,             D.C. No. 2:06-CR-00283-JCC

  v.
                                                 MEMORANDUM *
JOHN MARVIN BALLARD,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    John C. Coughenour, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       John Marvin Ballard appeals from the 60-month sentence imposed on

remand for resentencing following his jury-trial conviction for scheming to conceal

a material fact, in violation of 18 U.S.C. § 1001(a)(1). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contrary to the government’s contention, Ballard’s release from custody on

October 14, 2010, does not render this appeal moot because he remains on

supervised release. See United States v. Verdin, 243 F.3d 1174, 1178 (9th Cir.

2001) (appeal not moot because “success for [Ballard] could alter the supervised

release portion of his sentence”) (internal quotation marks and citation omitted).

      Ballard contends that the district court failed to comply with 18 U.S.C.

§ 3553(c), which requires the court to state in open court its reasons for imposing a

particular sentence. Because Ballard did not object to the court’s statement of

reasons at sentencing, this contention is reviewed for plain error. See United States

v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006). Ballard has not demonstrated the

denial of his substantial rights, given the district court’s lengthy explanation for the

sentence in its written order. See United States v. Olano, 507 U.S. 725, 732-34

(1993).

      Ballard also contends that his statutory maximum sentence is substantively

unreasonable. The sentence is substantively reasonable in light of the totality of

the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, in particular the

need to protect the public. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc).

      AFFIRMED.


                                            2                                    10-10589